Exhibit 4.1 TWELFTH SUPPLEMENTAL INDENTUREFOR ADDITIONAL NOTE GUARANTEE This Twelfth Supplemental Indenture, dated as of January 23, 2017 (this “Supplemental Indenture”), among Home Delivery Incontinent Supplies Co., a Missouri corporation (the “New Subsidiary Guarantor”), Domtar Corporation, a Delaware corporation (together with its successors and assigns, the “Company”) and The Bank of New York Mellon, as successor to The Bank of New York, as Trustee (the “Trustee”), under the Indenture referred to below.
